TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00554-CR


Daniel Paul Campbell, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 614114, HONORABLE MIKE DENTON, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a judgment of conviction for assault with family violence.  The
reporter's record has not been filed and is overdue.  The court reporter states that no arrangement for
payment has been made.  See Tex. R. App. P. 35.3(b)(3).  The clerk's record does not contain a
request for free record on appeal.  Tex. R. App. P. 20.2.  There is no indication that appellant timely
requested the reporter's record.  Tex. R. App. P. 34.6(b)(1).
Appellant was found to be indigent prior to trial and Mr. Blake J. Jensen was
appointed to represent him.  Jensen signed appellant's notice of appeal and there is no order
appointing substitute counsel.  Jensen remains appellant's attorney of record.  See Ward v. State, 740
S.W.2d 794, 796-97 (Tex. Crim. App. 1987); Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (West
Supp. 2003).  Jensen has informed the Court that he has been unable to contact appellant and is
concerned as to whether he will be compensated for the appeal. (1) See Tex. Code Crim. Proc. Ann.
art. 26.05(a)(3) (West Supp. 2003).
Unless the trial court has reason to believe that appellant is no longer indigent, the
court shall direct the court reporter to prepare the reporter's record at no cost to appellant and take
all necessary steps to assure that appellant is effectively represented by counsel, including appointing
new counsel for the appeal if necessary.  If the court believes that appellant may no longer be
indigent, it shall conduct a hearing as provided by rule 20.2.  If such a hearing is held, Mr. Blake 
K. Jensen shall represent appellant.  A copy of all orders, and a transcription of the court reporter's
notes if a hearing is held, shall be forwarded to the Clerk of this Court in a supplemental clerk's
record no later than January 10, 2003.
It is ordered December 3, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish
1.        That appellant has left his last known address is not grounds for dismissing this appeal.  See
Tex. R. App. P. 42.3.